In a special proceeding to stay the arbitration formally invoked by a landlord against its tenant with respect to the payment of taxes under a written lease, the tenant, Consolidated Avionics Corporation, appeals from an order of the Supreme Court, Nassau County, dated June 7, 1960, denying its application for a stay and dismissing its petition, and directing the parties to proceed with the arbitration. In an action by the tenant against the landlord for a declaratory judgment with respect to said taxes and for an injunction restraining the landlord, pending the determination of the action, from proceeding with the arbitration, the plaintiff tenant appeals from an order of the Supreme Court, Nassau County, dated June 7, 1960, granting the defendant landlord’s motion to stay all proceedings in the action and directing the parties to proceed with the arbitration. The appeals have been consolidated and submitted on one record. Order in the special proceeding affirmed, with costs. No opinion. Order in the action affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.